 COLORFAX LABORATORIES, INC.439Colorfax Laboratories, Inc. and Retail Store Em-ployees Union, Local 400, United Food andCommercial Workers, AFL-CIO, Petitioner.Case 5-RC-11013March 13, 1980DECISION ON REVIEW ANDDIRECTION OF ELECTIONBY CHAIRMAN FANNING AND MEMBERJENKINS AND PENELLOUpon a petition duly filed under Section 9(c) ofthe National Labor Relations Act, as amended, ahearing was held on November 1, 1979, beforeHearing Officer Zoe E. Mavridis. On November27, 1979, the Regional Director for Region 5 issueda Decision and Direction of Election in which hefound that the following was an appropriate unitfor collective bargaining within the meaning ofSection 9(c) of the Act: "All full-time and regularpart-time retail store employees employed by theEmployer in the Washington-Baltimore area, in-cluding store managers, assistant managers, storeassistant personnel, store decor and assistant storedecor coordinator, training manager and customerservice manager, but excluding all other employ-ees, guards and supervisors as defined in the Act."Thereafter, in accordance with Section 102.67 ofthe National Labor Relations Board Rules andRegulations and Statements of Procedure, Series 8,as amended, the Employer filed a timely requestfor review of the Regional Director's decision. Inits request for review, the Employer contends thatthe Regional Director made factual findings whichwere clearly erroneous, and that he departed fromofficially reported Board precedent.By telegraphic order dated December 20, 1979,as amended by telegraphic order dated December27, 1979, the Board granted the Employer's requestfor review "with respect to the supervisory statusof the individual store managers with employeesunder them," denied the request for review in allother respects, and ordered that the election bestayed pending Decision on Review. On January 7,1980, Petitioner filed a brief in support of the Re-gional Director's decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record inthis proceeding with respect to the issue underreview, including the briefs of the parties, andmakes the following findings:The Employer is engaged in providing photo-graphic processing, printing, and related services,248 NLRB No. 68primarily to professional photographers, through its17 retail outlets in the Washington, D.C./Balti-more, Maryland, metropolitan areas. It also main-tains a film processing laboratory in Silver Spring,Maryland, which is not directly involved in thisproceeding. The only issue presented in this case iswhether those store managers having employeesunder them are supervisors within the meaning ofSection 2(11) of the Act. For the reasons statedbelow we find, in agreement with the Employer,that such managers are supervisors within themeaning of the Act and should therefore be ex-cluded from the petitioned-for unit.The record reveals that the Employer's storemanagers have sole discretion in setting theirstore's hours of operation, conditioned only uponmeeting certain minimum hours prescribed by theEmployer. The store managers do not hire the em-ployees assigned to their store. Rather, these "assis-tants" are hired directly by the Employer's salesmanager and only thereafter are they assigned to aparticular store. Once so assigned, however, thestore manager provides the assistant with all requi-site training, directs the assistant in his or herduties, and sets the assistant's hours of work. Thestore managers may, without prior approval and attheir own discretion, instruct assistants to workovertime.While the store managers do not appear to havethe authority to hire, fire, discipline, or reward as-sistants working at their store, the record revealsthat the managers can and do effectively recom-mend disciplinary actions and pay raises. The Em-ployer's sales manager, who was the only witnessat the hearing, testified that on every occasion hecould remember that a store manager recommend-ed an assistant for a pay increase, that recommen-dation was followed. He further testified that storemanagers' disciplinary recommendations are fol-lowed "virtually all the time."Based on the foregoing evidence, we find andconclude that the Employer's store managers whohave employees under them are statutory supervi-sors. Section 2(11) of the Act provides that a su-pervisor is any individual who has authority onbehalf of his employer "to hire, transfer, suspend,lay off, recall, promote, discharge, assign, reward,or discipline other employees, or responsibly todirect them, or to adjust their grievances, or effec-tively to recommend such action, if in connectionwith the foregoing the exercise of such authority isnot of a merely routine or clerical nature, but re-quires the use of independent judgment." The factsrecited above establish that the Employer's storemanagers in issue were clothed with and exercisedsuch independent authority. Accordingly. we shallCOLORFAX LABORATORIES INC. 439 440DECISIONS OF NATIONAL LABOR RELATIONS BOARDexclude them from the petitioned-for unit and shalldirect an election in the following unit which wefind to be appropriate:All full-time and regular part-time retail storeemployees employed by the Employer in theWashington-Baltimore area, including storemanagers without employees under them, as-sistant store managers, store assistant person-nel, store decor and assistant store decor coor-dinator, training manager and customer servicemanager, but excluding all other employees,guards and supervisors as defined in the Act.[Direction of Election and Excelsior footnoteomitted from publication.]